           Case MDL No. 2942 Document 397 Filed 06/04/20 Page 1 of 17



                     BEFORE THE UNITED STATES JUDICIAL
                  PANEL ON MULTIJURISDICTIONAL LITIGATION



 IN RE: COVID-19 BUSINESS                        MDL No. 2942
 INTERRUPTION PROTECTION
 INSURANCE LITIGATION


     INTERESTED PARTY RESPONSE IN OPPOSITION TO TRANSFER AND
   COORDINATION OR CONSOLIDATION OF ACTIONS UNDER 28 U.S.C. § 1407

       Pursuant to 28 U.S.C. § 1407 and Rule 6.2(e) of the Rules of Procedure of the United

States Judicial Panel on Multidistrict Litigation, The Dentists Insurance Company (hereinafter

“TDIC”) respectfully submits this Interested Party Response in Opposition to the Motion for

Transfer and Coordination or Consolidation under 28 U.S.C. § 1407.

                                   I.     INTRODUCTION

       So far in this proposed Multidistrict Litigation matter, more than 100 insurance

companies have been sued in 134 separate individual and class actions suits in 32 districts

throughout the country. The only commonality linking these actions is the general interplay

between COVID-19 and “business interruption” insurance coverages. Everything else about

these actions is different. They will require unique and individualized discovery, litigation

practice and procedure, issue narrowing and judicial analysis. Given the significance and

ubiquity of differences between the actions, the concerns raised by the proponents of MDL

transfer regarding inconsistent rulings is simply not justified. The outcomes of these actions

could, and perhaps should, be different due to the application of different policy language, state

laws, factual circumstances, claims handling and other factors. Combining all of these actions

into one consolidated litigation will cause extraordinary confusion, inefficiency and injustice.

These harms will far outweigh any other benefit that transfer and consolidation could provide.



                                                1
            Case MDL No. 2942 Document 397 Filed 06/04/20 Page 2 of 17



        Because differences amongst facts and issues clearly predominate over any commonality

and negate any potential efficiency or convenience that may flow from consolidation, TDIC

opposes the Motion to Transfer at ECF No. 1.

                                         II.      BACKGROUND

        TDIC has been named as a defendant by Mark Germack DDS in a class action lawsuit

filed in the Western District of Washington on April 30, 2020 (the “Germack Action”). 1 See

Exhibit A. Dr. Germack owns a dentistry practice located in Seattle, Washington. TDIC is an

insurance company organized under the laws of the State of California. TDIC’s principal offices

are located in California.

        In the Germack Action, Dr. Germack seeks to represent all similarly situated

policyholders in the United States, and separately in the State of Washington, who have had

business interruption claims related to the COVID-19 outbreak denied by TDIC. Exhibit A. The

Germack Action generally asserts claims for breach of contract and declaratory relief in regard to

the business interruption coverages contained within the insurance policies issued by TDIC. Id.

        The Germack Action was added as a “related action” to this matter, along with six other

actions filed against four other insurance companies in the Western District of Washington, on

May 1, 2020. ECF No. 28. TDIC is only named in the Germack Action.

                                           III.    ARGUMENT

        Pursuant to 28 U.S.C. § 1407, transfer of actions to one district for coordinated or

consolidated pretrial proceedings is appropriate where: (1) actions pending in different districts

involve one or more common questions of fact, (2) the transfer of such actions will be for the

convenience of the parties and witnesses and (3) transfer will promote the just and efficient


1
 Germack DDS v. The Dentists Insurance Company, United States District Court for the Western District of
Washington, Case No. 2:20-cv-00661-JCC.



                                                       2
           Case MDL No. 2942 Document 397 Filed 06/04/20 Page 3 of 17



conduct of such actions. 28 U.S.C. § 1407(a).

        Transfer to Multidistrict Litigation is generally not warranted for insurance coverage

actions against different insurance companies involving different policies, even if some common

questions of fact exist. See In re Ins. Cos. “Silent” Preferred Provider Org. (PPO) Litig., 517 F.

Supp. 2d 1362 (JPML 2007); In re Florida, Puerto Rico, and U.S. Virgin Inslands 2016 and

2017 Hurricane Seasons Flood Claims Litig.¸ 325 F. Supp. 3d. 1367 (JPML 2008). This makes

sense because the application of insurance coverage will always vary greatly in different states,

under different policy forms issued through different insurance companies and based on different

claim facts. Because these differences necessarily require individualized discovery and litigation

and should yield different results, transfer and consolidation is not appropriate in the insurance

coverage context. This is true even for a catastrophic event that has national reach.

        The only insurance-related case allowing transfer to Multidistrict Litigation cited by the

proponents of transferring the instant matter is In re Peanut Crop Ins. Litig., 342 F. Supp. 2d

1353 (JPML 2004). In that case, transfer was allowed to consolidate seven actions filed in

southern districts against common defendants. The claims in In re Peanut all involved the same

policy modifications that adversely affected the value of coverage in the same way. They did not

address the application of insurance coverage under different policies and state laws to a given

set of different losses related to an overarching event. In re Peanut does not support transfer of

the actions in this matter.

A.      Differences in Facts and Issues Predominate the Related Actions

        The movants and proponents of transferring the related actions to Multidistrict Litigation

for consolidation of pre-trial proceedings are only able to express the purported commonality of

facts in general or conclusory terms. When carefully analyzed, it becomes apparent that the only

commonality between the actions is the general interplay of the varied governmental response to



                                                 3
             Case MDL No. 2942 Document 397 Filed 06/04/20 Page 4 of 17



COVID-19 and business interruption coverages set forth in insurance policies issued by dozens of

insurance companies to businesses. With the exception of this very general commonality,

everything else about these actions is different. Because these actions are different, they will

require different treatment by the Court and will rightly result in different rulings. Given the

predominance of different facts and issues, as demonstrated below, any transfer to Multidistrict

Litigation should be denied. See In re Ambulatory Pain Pump-Chondrolysis Prods. Liab. Litig.,

709 F. Supp. 2d 1375 (2010) (Motion for Transfer denied when multiple parties opposed transfer,

some defendants only named in “handful” of the 102 related actions and differences among the

claims predominated).

        1.       Different Insurance Companies issue Policies with Different Forms and
                 Different Language

        Contrary to the conclusory assertions of the parties supporting transfer, the insurance

policies issued by the approximately 120 insurance companies named in this matter do not all

contain standard forms with only slight, non-substantive variations in language. Even the

insurance companies that utilize so-called standard forms often include state-specific or

proprietary endorsements that substantially modify coverage under the standard forms. See

Exhibit B, pp. 53-61. Moreover, some insurance companies, including TDIC, issue policies with

substantially different main coverage forms depending on the state in which the policy is issued. 2

        As noted by the Big Onion Plaintiffs in their Opposition Brief at ECF No. 198, pages 7

and 13, the insurance policies issued by Society Insurance do not contain standard coverage

triggering language or a “virus exclusion.” The Society Insurance policy also includes a unique

form of “contamination coverage.” Id. at 14. Other policies have different non-standard terms


2
  The policies issued by TDIC to California insureds provide business interruption-type coverage (described as
“Coverage D – Loss of Income” coverage) under wholly different terms than what is contained in the policy issued
to Dr. Germack in the State of Washington.



                                                        4
             Case MDL No. 2942 Document 397 Filed 06/04/20 Page 5 of 17



that will need to be addressed separately, including for instance, policies that contain “pandemic”

endorsements. See ECF No. 4-18.

        The insurance policy issued to Dr. Germack by TDIC (the “TDIC Policy”) does not

utilize “standard” coverage forms. See Exhibit B. The TDIC Policy does contain a familiar

coverage trigger for business interruption coverages (necessary suspension caused by “direct

physical loss of or damage to property”). Exhibit B, pp. 8-10. 3 However, the TDIC Policy also

omits certain standard language and adds other non-standard provisions. This includes an

additional provision stating that Business Income and Extended Business Income coverage “does

not apply to the loss of ‘Business Income’ incurred as a result of unfavorable business conditions

caused by the impact of the ‘Covered Cause of Loss.’” Id. at 8-9. Given the widespread impact

of COVID-19, the application of this unique provision will likely be a central dispute in the

Germack Action.

        The TDIC Policy also contains a “virus” exclusion with non-standard language. The

TDIC Policy excludes coverage for loss or damage caused by “[t]he presence, growth,

proliferation, spread or any activity of a virus, bacterium or other microorganism that induces or

is capable of inducing physical distress, illness or disease.” Exhibit B, p. 27 (compare with ISO

Form BP 00 03 01 10, p. 17). 4 Many other policies do not contain any specific virus exclusion.

        These non-standard provisions will require a separate plain meaning analysis under

Washington law in the Germack Action. Resolving the issues raised by these provisions will be

based on the development of the parties’ claim-specific arguments and unique evidence through

litigation and discovery, including consideration of the business conditions present in the State of

3
  See footnote 2. The policies issued by TDIC to insureds in California require a “necessary suspension of your
dental practice…[which] must be the direct result of a covered loss or damage to insured property” for Loss of
Dental Practice Income coverage to apply.
4
  The policies issued by TDIC in California also contain a non-standard virus exclusion with different language than
what is set forth in the TDIC Policy issued to Dr. Germack.



                                                         5
             Case MDL No. 2942 Document 397 Filed 06/04/20 Page 6 of 17



Washington. These potentially determinative efforts will not apply to any other actions

implicated here. 5

        2.       Insurance Coverage Law Differs by State

        Insurance coverage is governed by state law and each state treats the insurance coverage

issues raised by this matter differently. States have different standards and methods that apply to

interpreting an insurance policy in general. See, e.g., Quadrant Corp v. Am. States Ins. Co., 154

Wn.2d 165, 172, 110 P.3d 733 (2005) (rejecting the reasonable expectation doctrine and

adopting a plain meaning analysis); Richards v. Hanover Ins. Co., 250 Ga. 613, 615, 299 E.2d

561 (1983) (applying “reasonable expectations of an insured” to interpret policies); Voorhees v.

Preferred Mut. Ins. Co., 128 N.J. 165, 175 607 A.2d 1255 (1992) (allowing the insured’s

objectively reasonable expectations to resolve policy ambiguities); Sparks v. Republic Nat'l Life

Ins. Co., 132 Ariz. 529, 534 and 537, 647 P.2d 1127 (1982) and First Am. Title Ins. Co. v. Action

Acquisitions, Ltd. Liab. Co., 218 Ariz. 394, 397 and 401, 187 P.3d 1107 (2008) (Utilizing plain

meaning, viewpoint of a layperson, social policy considerations, legislative goals and reasonable

expectations of the insured to interpret insurance policies); Ferguson v. Allied Mut. Ins. Co., 512

N.W.2d 296, 299 (Iowa 1994) (“Insurance contracts are construed in the light most favorable to

the insured” and reasonable expectations can supersede policy provisions); Carlyle Inv. Mgmt.

L.L.C. v. Ace Am. Ins. Co., 131 A.3d 886, 895 (D.C. Ct. App. 2016) (Ambiguities in policy terms

are resolved by a jury and extrinsic evidence may be considered).

        Many states have conflicting precedents that may directly affect the outcome of the

business interruption coverage claims. For example, some state courts have held that an actual

and complete cessation of operations is required to trigger business interruption coverage. See,

5
  For further discussion regarding the problems that would follow from consolidation of business interruption
insurance coverage actions with differing policy provisions from a policyholder perspective, see ECF No. 376-1
(United Policyholders’ Amicus Brief filed at the Supreme Court of Pennsylvania on May 13, 2020 ) at pp. 9-26.



                                                        6
           Case MDL No. 2942 Document 397 Filed 06/04/20 Page 7 of 17



e.g., Keetch v. Mut. of Enumclaw Ins. Co., 66 Wn. App. 208, 211-212, 831 P.2d 784 (1992)

(reduced hotel operations and resulting revenue after eruption of Mount St. Helens did no trigger

coverage). However, other courts have been more lenient with regard to the degree of suspension

of operations required to trigger coverage. See, e.g. American Medical Imaging Corp. v. St. Paul

Fire & Marine Ins. Co., 949 F.2d 690, 692-693 (3rd Cir. 1991) (Court held coverage could be

triggered for insured in Pennsylvania that continued reduced operations at alternate site during

period of restoration). The requirement of complete cessation of operations could be fatal to the

coverage claims of certain businesses. This would include the dentist offices that have been able

to maintain emergency operations and restaurants with take-out or delivery capabilities.

However, for other industries like non-essential retailers without online operations, this point

will be largely unavailing depending on the applicable state order restricting business operations.

       States also have varying rules and tests for determining whether an alleged loss was

caused by a covered cause of loss. The majority of states apply some form of the efficient

proximate cause rule. See, e.g., McDonald v. State Farm Fire & Cas. Co., 119 Wn.2d 724, 731

(1992); Jussim v. Massachusetts Bay Ins. Co., 415 Mass. 24, 27, 610 N.E.2d 954, 955-956

(1993). A handful of states have applied what is known as the concurrent cause doctrine. See

Wallach v. Rosenberg, 527 So. 2d 1386, 1388 (Fla. Ct. App. 1988); Allison v. Fire Ins. Exch., 98

S.W.3d 227, 258 (Tx. Ct. App. 2002) (“Under this doctrine, when covered and non-covered

perils combine to create a loss, the insured is entitled to recover only that portion of the

damage caused solely by the covered peril”). California has codified its own unique set of

causation rules. See Cal. Ins. Code §§ 530-533.7.

       There are innumerable nuances in how each state applies their chosen causation rule

based on the development of case law over the years. Compare Cornhusker Cas. Co. v. Farmers

Mut. Ins. Co., 268 Neb. 168, 177, 680 N.W.2d 595 (2004) (“[T]he efficient proximate cause rule



                                                 7
           Case MDL No. 2942 Document 397 Filed 06/04/20 Page 8 of 17



allows recovery for a loss ‘caused by a combination of a covered and an excluded risk only if the

covered risk was the efficient proximate cause of the loss, meaning that the covered risk set the

other causes in motion which, in an unbroken sequence, produced the result for which recovery

is sought.’”) with W. Nat'l Mut. Ins. Co. v. Univ. of N.D., 643 N.W.2d 4, 14-15 and 18 (N.D.

2002) (approving the following jury instruction: “The efficient proximate cause is a peril or risk

that sets other causes in motion. It is not necessarily the last act in a chain of events, nor

necessarily is it the triggering cause. To determine the efficient proximate cause you must look to

the quality of the links and the chain of causation. The efficient proximate cause is considered

the predominating cause of the loss. By definition there can only be one efficient proximate

cause; i.e., predominant cause of the loss.”) and Simonetti v. Selective Ins. Co., 859 A.2d 694,

700 (N.J. Super. Ct. App. 2004) (“And with regard to sequential causes of loss, our courts have

determined that an insured deserves coverage where the included cause of loss is either the first

or last step in the chain of causation which leads to the loss,” relying in part on 5

Appleman, Insurance Law & Practice, § 3083 at 309-11 (1970)); see also Russell v. NGM Ins.

Co., 170 N.H. 424, 438-439, 176 A.3d 196 (2017) (“The efficient proximate cause is the risk that

sets others in motion…Under the efficient proximate cause doctrine, there is no coverage for an

insured's loss when the efficient proximate cause of that loss is an excluded peril.”).

       Moreover, in a handful of jurisdictions Courts have stated they may apply an overriding

doctrine of reasonable expectations, which “supplements, but does not replace, traditional

principles of policy interpretation.” Coleman-Domanoski v. St. Paul Guardian Ins. Co., 2020

U.S. Dist. LEXIS 73027 (D. Colo.); see also, W. Heritage Ins. Co. v. Coffman Welding & Metal

Work, 2020 Ky. App. Unpub. LEXIS 256; Montrose Chemical Corp. of California v. Superior

Court, 9 Cal. 5th 215 (2020).

       Finally, each state has its own unique set of statutes, public policy considerations and



                                                  8
            Case MDL No. 2942 Document 397 Filed 06/04/20 Page 9 of 17



insurance coverage philosophies. See, e.g., Or. Rev. St. 742.016 (limiting evidence allowed to

construe insurance policy); Rev. Code Wash. 48.01.030 (expressing public policy interests in

regard to insurance); Ferguson, supra (Iowa).

       These different laws, standards and tests will necessarily require different discovery,

evidence and arguments, and will yield different results. As a result, any consolidation of

insurance coverage actions in different states involving different loss facts, insurance companies

and policy language would be unavoidably flawed and counterproductive.

       3.      Coverage Trigger Theories May Differ by Plaintiff

       In addition to applying different law to different policy provisions, certain plaintiffs may

ask the courts to consider differing theories for triggering coverage under the requirement that

business interruption losses result from physical loss of or damage to property. Some plaintiffs

might argue that mere presence of the virus causing COVID-19 at their premises or other nearby

premises may trigger coverage. Other plaintiffs may argue that governmental orders restricting

access to or the functionality of the insured premises is enough to trigger coverage. Hybrid or

other creative arguments may also develop through the course of discovery and/or based on the

unique case law of a given state. Even small variations in coverage triggering language will

inevitably lead to more nuanced and distinct arguments as well.

       Each of these arguments will require different evidence and expert analysis to support

and rebut the competing positions of each party. Depending on the theory advanced, one case

might focus on an epidemiological analysis whereas other cases might focus on advanced

statistical modeling, business operations or government policy and planning. Without precedents

from state courts in place to guide insurance coverage and litigation strategies, the possible

variations in how an insured may approach its case and how an insurance company may mount

its defense are impossible to quantify or predict at this point.



                                                  9
            Case MDL No. 2942 Document 397 Filed 06/04/20 Page 10 of 17



       Given the novelty of the situation and the differing standards and precedents that will

apply and/or be developed by state courts, it would be impossible to create any sort of uniform

system or set of standards that could justly resolve the procedural and substantives issues raised

by these actions.

       4.      Different Coverage Defenses will be Available for Different Claims

       In addition to issues regarding how business interruption coverage may or may not be

triggered or how a virus exclusion might apply, virtually all policies contain conditions and

duties of an insured that must be satisfied for coverage to be owed for any type of loss. Perhaps

the two most common general coverage defenses arise from the duty to cooperate in the

investigation of a claim and the conditions prohibiting fraud, intentional concealment and/or

misrepresentation of material facts. See, e.g., Exhibit B, pp. 29 and 54. Further, in the context of

business interruption claims, coverage defenses based on the failure to mitigate losses and other

general exclusions, like the exclusion for losses caused by “Acts or Decisions,” may also apply

in different ways to certain claims. Exhibit B, pp. 25-26.

       The availability of these coverage defenses will be sporadic as they depend on how each

individual insured business conducted itself in responding to the loss and submitting its claim to

the insurance company. Accordingly, applying these various coverage defenses will require an

individualized evaluation of each insured’s acts and omissions following the start of the COVID-

19 pandemic. Given the inherently fact-intensive nature of these issues, there is no way to

streamline the necessary gathering of evidence needed to support or rebut these defenses or the

judicial resolution of these defenses amongst different cases.

       5.      COVID-19 has Impacted Each Region, State, County and Locality
               Differently

       The virus itself has caused wide-ranging impacts that vary greatly depending on location




                                                 10
              Case MDL No. 2942 Document 397 Filed 06/04/20 Page 11 of 17



and/or type of physical setting. Urban population centers, like New York City, have been hit

especially hard by the COVID-19 crisis. The first COVID-19 case in New York City was

identified on March 1, 2020. 6 By late March, New York had become the epicenter of the crisis in

the United States. 7 More rural parts of the country have been less affected by COVID-19. West

Virginia did not identify its first COVID-19 case until March 17, 2020. 8

         As of May 19, 2020, New York State has reported 315,371 cases and 28,339 deaths.

Vermont, Wyoming, Hawaii, Montana and Alaska each reported less than 1,000 cases and less

than 60 deaths as of May 19, 2020. 9 Every other state in the country falls somewhere in between.

         The notion that the presence and impact of the virus is similar across the country or even

the 32 jurisdictions implicated in this matter so far is simply not supported by the data.

         6.       State Governors have Issued Different Stay Home and Reopening Orders

         Given the disparate impact of COVID-19 between states and regions, it is not surprising

that State Governors have issued Orders with varying degrees of restrictions on business

operations (“Stay Home Orders”). As of March 23, 2020 only eight states, including New York,

California and Oregon, were subject to Stay Home Orders issued by Governors. 10 By April 7,

2020, only eight states had not issued Stay Home Orders, including Oklahoma, Nebraska, Iowa

and Utah. 11

         Most states have started some form of reopening, but as of May 20, 2020, some states

had not. 12 These reopening plans are universally different between states in terms of application

to businesses, scope and timing, and often vary within a given state by county or other regional

6
  https://www.nytimes.com/2020/03/01/nyregion/new-york-coronvirus-confirmed.html
7
  https://www.npr.org/2020/03/24/820610818/new-york-city-u-s-epicenter-braces-for-peak
8
  https://pittsburgh.cbslocal.com/2020/03/17/coronavirus-in-west-virginia-state-reports-first-positive-covid-19-case/
9
  https://www.cnn.com/interactive/2020/health/coronavirus-us-maps-and-cases/ (visited May 19, 2020)
10
   https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html
11
   Id.
12
   Id.



                                                         11
             Case MDL No. 2942 Document 397 Filed 06/04/20 Page 12 of 17



boundary. 13

        The degree to which the original Stay Home Orders restricted business operations also

varied by state and by industry. In Washington, dentists could only perform urgent/emergency

procedures, only essential retail outlets could operate, restaurants could only provide take-out

and delivery services and hair salons could not operate at all. 14 In New Jersey, a different subset

of retail stores were allowed to operate. 15 In Virginia, dental and other professional offices were

allowed to remain in operation, nonessential brick-and-mortar retailers could continue to operate

with 10 patrons or less and barbers/cosmetologists could provide one-on-one in-home services. 16

Six states did not mandate any restrictions on dental operations other than recommended

limitations and/or adherence to public health guidelines. 17

        This matter involves businesses in several different industries ranging from dentistry to

restaurants and nonessential retail to professional services. These businesses are located in 21

states and the District of Columbia. Given that the treatment of businesses under Stay Home

Orders varied significantly by both state and industry, crafting a uniform set of standards and

rules that would apply to the business interruption insurance coverage claims brought by these

businesses would be unworkable and likely unjust.

        7.      The Impact of COVID-19 Differs by Business Model

        The related actions named in this matter include claims by dentistry practices, restaurants,

clothing retailers, beauty salons, fitness facilities, real estate firms and other business. Due to the


13
   https://www.cnn.com/interactive/2020/us/states-reopen-coronavirus-trnd/ (visited May 21, 2020)
14
   https://www.governor.wa.gov/office-governor/official-actions/proclamations;
https://www.governor.wa.gov/sites/default/files/WA%20Essential%20Critical%20Infrastructure%20Workers%20%
28Final%29.pdf
15
   https://www.nj.gov/governor/news/news/562020/20200320j.shtml
16
   https://www.virginia.gov/coronavirus/faq/ (visited May 19, 2020);
https://www.governor.virginia.gov/media/governorvirginiagov/executive-actions/EO-53-Temporary-Restrictions-
Due-To-Novel-Coronavirus-(COVID-19).pdf
17
   Hawaii, Massachusetts, North Dakota, South Carolina, South Dakota and Wyoming.



                                                    12
            Case MDL No. 2942 Document 397 Filed 06/04/20 Page 13 of 17



inherent nature of viruses, the measures required to protect the health of the public in a particular

business setting will vary greatly between diverse business operation models. Some businesses,

like technology-based companies, are able to easily adapt to allow for remote operations without

face-to-face interaction with the public. Other businesses can only operate through direct

physical contact (e.g. barbers and cosmetic services). Many other businesses, including some of

the business involved in this matter, require at least some close physical interaction with the

public to perform all of their operations.

       The availability of adaptations to allow at least some continuation of operations will

differ by the capabilities of individual businesses within the same industry. For instance, some

restaurants already had or could easily implement take-out and delivery operations. Other

restaurants operate more like bars or nightclubs that depend on in-person experiences or

performances amongst a group of people. Many dental and optometric practices provide

emergency services and have protective procedures in place that can be enhanced to protect the

public in the midst of a pandemic. Some retailers can seamlessly shift to online sales, but others

may not be able to succeed in that forum due to the lack of differentiated in-person experiences.

       Attempting to evaluate and determine coverage for business income losses related to

COVID-19 amongst different industries and businesses with a uniform set of discovery and other

rules or guidelines would be an impossible task where the exceptions to the general rule would

inevitably overtake any efficiency that might be intended.

       8.      The Damages Claimed by Plaintiffs will be Calculated Differently

       Similarly, calculating alleged income losses amongst businesses with diverse operating

models, sizes, resources, sophistication levels and accounting practices will prevent the

application of standard discovery tools or other uniform guidelines. Unlike most professional

service firms, restaurants and small brick-and-mortar retailers often deal in cash. In contrast,



                                                 13
            Case MDL No. 2942 Document 397 Filed 06/04/20 Page 14 of 17



most dentistry and other healthcare practices are paid by dental plans and other third party payers

pursuant to complex provider agreements that require navigation of a complex web of

health/dental insurance protocols in order to collect revenue. Most other businesses do not deal

with third-party payers.

       Moreover, some of the plaintiffs in this matter are sophisticated companies with

comprehensive records displaying strict adherence to generally accepted accounting practices.

Other businesses, like Sandy Point Dental, PC, are “small, struggling” firms, which may have

only the most basic standard financial records, if any at all. See ECF No. 19, page 2.

       To ensure transparency and full disclosure of relevant evidence, the proper scope and

methods for discovery will need to account for these differences amongst the insured businesses

on a case-by-case basis. Multidistrict litigation is not well-equipped to handle these logistical

issues. Rather, they are best handled through the cooperation of counsel and application of the

proportionality requirement in Fed. R. Civ. P. 26(b)(1) in each given case. Federal courts are

well-versed in handling these types of discovery issues justly and fairly under the Federal Rules

of Civil Procedure. Attempting to “streamline” discovery amongst these vastly different

businesses and claims will cause more confusion and inefficiency, not less.

       9.      The Related Actions Involve Different Claims and Causes of Action

       As noted by the Big Onion Plaintiffs at ECF No. 198, pages 2-3 and 10, some of the

related actions identified here assert claims for extra-contractual damages under various legal

theories. The availability and application of extra-contractual or bad faith claims vary greatly by

state. Accordingly, consolidation of these claims would be untenable.

       In the State of Washington, plaintiffs can assert, inter alia, claims of common law

insurance bad faith and/or seek treble damages and attorney fees for unreasonable denial of

coverage by statute. Overton v. Consol. Ins. Co., 145 Wn.2d 417, 433, 38 P.3d 322, 329 (2002);



                                                14
          Case MDL No. 2942 Document 397 Filed 06/04/20 Page 15 of 17



Rev. Code Wash. 48.30.015. In Florida, bad faith is exclusively proscribed by statute. QBE Ins.

Corp. v. Chalfonte Condo. Apt. Ass'n, 94 So. 3d 541, 546-547 (Fla. 2012) (discussing Fla. Stat. §

624.155). Many other states have declined to recognize tortious bad faith liability for first-party

insurance claims and/or provide only limited statutory remedies based on unique factors and

elements. See, e.g., Strader v. Grange Mut. Ins. Co., 179 Or App 329, 335 (2002); Marquis v.

Farm Family Mut. Ins. Co., 628 A.2d 644, 652 (Me. 1993); but see Me. Rev. Stat. 24-A §2463-

A); see also Mo. Stat. §375.420.

       In addition to the different elements and standards that apply to these various remedies,

resolution of each bad faith claim will require an individualized evaluation of how the insurance

company handled the particular claim submitted by the insured as well as the factual

circumstances surrounding the reporting of each individual claim by the insured. As recognized

by the Big Onion Plaintiffs, consolidation of these highly fact-intensive causes of action would

be impossible.

       10.       The Related Actions Include Both Class Action and Individual Claims

       The suit filed by Dr. Germack against TDIC is pled as a class action lawsuit. Exhibit A.

TDIC understands that many of the 134 lawsuits added as related actions are individual actions

against one insurance company. See ECF No. 198. The class action suits and individual suits will

necessarily require different pre-trial discovery and procedures due to the application of Fed. R.

Civ. P. 23. Litigation in the Germack Action will undoubtedly focus on the viability of the class

claims and discovery disputes related to the same. These efforts have only just begun in the

Germack Action.

       Forcing individual and class actions into one consolidated pre-trial process would likely

result in undue delay and waste for the individual actions. It might also inhibit a just and

thorough scrutiny of the class claims asserted by the purported representative plaintiffs. This



                                                15
          Case MDL No. 2942 Document 397 Filed 06/04/20 Page 16 of 17



further illustrates why transfer and consolidation of this matter is inappropriate.

B.     Transferring these Actions will not be Efficient or Convenient

       As discussed above, the pervasiveness and depth of the differences between the business

interruption claims related to COVID-19 will substantially overwhelm any possibility for

efficiency that could normally be gained by transfer or consolidation of pre-trial proceedings. All

of the District Courts proposed so far as the venue for Multidistrict Litigation so far (Eastern

Pennsylvania, Northern Illinois and Southern Florida) are objectively inconvenient for actions

based on the West Coast, including the Germack Action. The reality is that no District would be

convenient for litigating these matters given the need for individualized litigation of novel state-

law issues and spread of COVID-19 throughout the country. For this reason, transfer and/or

consolidation to Multidistrict Litigation should be denied.

C.     Justice will not be served by Transfer to Multidistrict Litigation

       The proponents of transfer to Multidistrict Litigation seemingly base their position on the

premise that inconsistent rulings regarding coverage for business interruption claims related to

COVID-19 would be unjust. That is a false premise. The claims for insurance coverage in this

matter involve different factual circumstances, different policy language and different controlling

law. Many of these actions should result in a ruling that no coverage is available to the plaintiff

under the policy terms and applicable state law. In other cases, with different policy terms or

applicable law, the court should rule that coverage claims were improperly handled, or even

wrongfully denied, and perhaps award both contractual and bad faith damages.

       Transferring and consolidating the actions implicated in this matter in the name of

achieving “consistent” rulings would stifle justice by hindering individual consideration of these

insurance claims on their unique factual and legal merits. Because transfer and consolidation will

not result in greater justice, as compared to the alternative, the Panel should deny the Motion to



                                                  16
          Case MDL No. 2942 Document 397 Filed 06/04/20 Page 17 of 17



Transfer and Consolidate.

D.     Alternatives to MDL Transfer Should Prevail

       Given the differences between insurance coverage claims amongst several insurance

companies in states throughout the country demonstrated above, alternatives to Multidistrict

Litigation should be favored for the actions implicated in this matter. As more actions are filed

against the same insurance company in the same jurisdiction, those actions can and should be

considered for consolidation by the applicable District Court under Fed. R. Civ. P. 42(a). That

would allow for streamlined discovery for issues that pertain to an insurance company under the

applicable state law and policy terms. Forcing multidistrict litigation in this matter would, at

best, be unwieldly and time-consuming given the wide assortment of issues and standards

involved. A less ambitious form of consolidation on a state-by-state and company-by-company

basis, on the other hand, would actually have a chance to achieve the shared goal of avoiding

duplicative discovery, conserving resources and increasing efficiency.

                                    IV.    CONCLUSION

       For the foregoing reasons, TDIC respectfully requests that the Motion for Transfer and

Coordination or Consolidation under 28 U.S.C. § 1407 be denied by the Panel.

       DATED this 4th day of June, 2020.

                                            LETHER LAW GROUP


                                            /s/ Eric J. Neal
                                            Eric J. Neal, WSBA # 31863
                                            1848 Westlake Ave N., Suite 100
                                            Seattle, WA 98109
                                            P: (206) 467-5444/F: (206) 467-5544
                                            eneal@letherlaw.com
                                            Counsel for Defendant The Dentists Insurance
                                            Company




                                               17
